Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8th, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed February 16th, 2021 is acknowledged, however, reference #66 (Wang et al. USPN 7,796,262)has been marked as not considered as this reference was previously cited in the prior Notice of Allowance on the record.
 
                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on February 8th, 2021 and the IDS filed 2/16/21.  Claims 21-23, 25-31, 47, 49, and 50 are allowed.  Claims 1-20, 24, 32-46, and 48 are canceled.  


Allowable Subject Matter
Claims 21-23, 25-31, 47, 49, and 50 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, namely Weinberger et al. (US 2004/0248318) Malendevich et al. (USPN 7,183,759), and Wang et al. (USPN 7,796,262), does not teach or fairly suggest a biosensor chip, as recited in claim 21, which includes a plurality of resonant optical sensors formed at different locations on the substrate, each of the optical sensors having an optical resonance that is altered by the presence of a biomolecule, and a plurality of input optical couplers formed on the substrate and a plurality of output optical couplers formed on the substrate, wherein each input optical coupler is configured to receive the incoming probe light from an angle that is not normal to an upper surface of the chip and each output optical coupler is configured to output the outgoing probe light at an angle that is different from the direction of specular reflection of the incoming probe light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

Response to Arguments
Applicant’s arguments and coincident amendments, see pages 5 and 6, filed February 8th, 2021, with respect to claims 22, 47, 49, and 50 and the prior rejection under 35 USC 112 b/2nd paragraph have been fully considered and are persuasive.  The rejection of claims 22, 47, 49, and 50 has been withdrawn. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (USPN 7,796,262) discloses an integrated optical biosensor that includes input and output waveguides for optically communicating with a plurality of ring resonators on a chip, wherein optical fibers are connected to the chip for supplying interrogating light to the waveguides and corresponding ring resonators on the chip, which is considered relevant to Applicant’s field of endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/           Primary Examiner, Art Unit 1798